Citation Nr: 1417989	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  13-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation for a lumbar spine disorder in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to October 2003 and from June 2004 to April 2005.  He also had prior and subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his December 2013 hearing, the Veteran testified that his March 2012 VA examination was not an accurate representation of his current disability.  He also testified that updated medical records from Good Samaritan Pain Clinic were relevant and should be considered in connection with his claim.  As such, the Board finds that a remand is necessary in this case in order to afford the Veteran a new VA examination after all updated records have been obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file, to include any updated records from Good Samaritan Pain Clinic. 

2.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and severity of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran has testified that he has experienced incapacitating episodes over the last two years.  The examiner should address this testimony in her or his opinion. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



